Citation Nr: 1719394	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-24 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for restrictive lung disease, with left pleural fibrosis, status post left thoracotomy and decortation, currently rated at 30 percent disabling.

2.  Entitlement to service connection for other respiratory disability, to include chronic obstructive pulmonary disease (COPD), residuals of pneumonia, and asthma, to include as secondary to service-connected restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter was previously before the Board and was remanded for further development in January 2015.  The matter now returns to the Board for appellate consideration.

The issue of entitlement to an increased rating for restrictive lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lung disabilities, other than the already service-connected restrictive lung disease, were not caused by an event in service; and are not proximately due to; or aggravated by the Veteran's service connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, other than the already service connected restrictive lung disease, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Generally, service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran has a current obstructive respiratory disease, to include COPD, and asthmatic bronchitis, as well as a diagnosis of obstructive sleep apnea.  He contends that his current obstructive respiratory disabilities are causally related to, or were aggravated by, service.  He began to report shortness of breath in 1981, although this was attributed to a now service connected restrictive disease.  The service treatment records show that the Veteran had pleural fibrosis and a thoracotomy in service.  The Veteran's in-service examinations were negative for asthma or a diagnosis of COPD.  VA treatment records from 2005 show a diagnosis of COPD. 

The next question is whether the Veteran's current obstructive respiratory disabilities are directly or proximately related to events in service; to include his in-service occurrence of thoracotomy surgery and pleural fibrosis.  

The Veteran had a VA respiratory examination in January 2010.  The examiner found that the record did not reflect that the Veteran any obstructive lung disease in service or shortly after, despite multiple pulmonary tests and evaluations.  The examiner opined that the Veterans COPD and asthma were not caused by, or secondary to, military service, residuals of pneumonia, or left pleural fibrosis.  The Veteran stopped smoking in 1970 and has had oxygen therapy since 2009.

The Veteran had another VA examination in April 2015.  The examiner opined that it was not at least as likely as not that the current COPD and asthmatic bronchitis were caused by, or related to, the Veteran's military service.  The examiner further opined that the current obstructive disabilities were not at least as likely as not caused by the service-connected restrictive lung disease, and that is it was not at least as likely as not that the current obstructive conditions were aggravated beyond their natural process by the service-connected restrictive lung disease.  The examiner's rationale involved a review of the Veteran's medical history.  The examiner noted that the service treatment records were absent indications of an obstructive lung defect.  

The examiner explained that service pulmonary function tests did not show obstructive disease and a lung biopsy in service did not show parenchymal disease suggestive of COPD, asthma, or bronchitis.  The examiner notes the Veteran's history of smoking in 1973 records, but made no conclusions as to pack years.  The examiner noted VA treatment records from 2002 to 2003 that did not show abnormal findings and suggested a stable restrictive lung condition.  The examiner found that the first suggestion of COPD or asthma was in April 2005 VA treatment records, and that these diseases first showed on pulmonary function tests in 2007.  The examiner then discussed the causes of restrictive lung diseases vis-à-vis obstructive lung diseases such as COPD, asthma, sleep apnea, and bronchitis.  

The examiner reasoned that the Veteran's pulmonary pleural disease was not related to parenchymal lung disease, such as COPD, as the Veteran's testing did not show a reduced gas transfer or post-exercise desaturation.  The examiner states that because the Veteran's obstructive disease first presented in 2005, the time passed since service makes it unlikely that the condition is related to the pleural lining disease in service.  Further, the examiner indicated that since COPD is progressive and since the Veteran's service-connected lung condition was stable, it was unlikely to have aggravated the COPD.  The examiner also listed other factors such as obesity as relevant to the onset of the Veteran's obstructive symptoms, and ruled out a connection between infection and the Veteran's COPD.  Further, the examiner noted that pleural fibrosis had no etiological connection to sleep apnea.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran has opined that there is a link between the service-connected lung disease and the claimed obstructive diseases.  The Veteran is not shown to have the medical expertise and training needed to render an opinion regarding the causes of his obstructive lung disease.   38 C.F.R. § 3.159(a) (2016); Cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board affords great probative weight to the 2015 VA examiners opinion.  The examiner explained the difference between respiratory and obstructive lung conditions, and the situations in which they may overlap.  The examiner then explained why, using his medical expertise, the Veteran's restrictive lung disease, in-service pleural fibrosis, and surgery did not cause or aggravate his current obstructive lung disease.  The examiner reviewed the record, and applied his medical expertise in forming his opinions, for which he provided supporting rationale.  The examiner's opinion is also consistent with the 2010 VA opinion.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the evidence is not in equipoise on the claim of entitlement to service connection for a respiratory disability to include COPD and asthmatic bronchitis, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, the Veteran's claim of entitlement to service connection for a respiratory disability other than the already service connected restrictive lung disease is denied.


ORDER

Entitlement to service connection for other respiratory disability, to include chronic obstructive pulmonary disease (COPD), residuals of pneumonia, and asthma, to include as secondary to service-connected restrictive lung disease, is denied.


REMAND

Pursuant to the January 2015 Board remand, VA obtained an April 28, 2015 VA examination and opinion to determine the severity of the service-connected restrictive lung disease.  At the April 28, 2015 VA examination, pulmonary function tests that showed an FVC of 53 percent pre-bronchodilator, and 58 percent post-bronchodilator.  However, on April 29, 2015, the Veteran underwent pulmonary function testing from a private medical provider.  Those tests showed a pre-bronchodilator FVC of 30, without post-bronchodilator results.  The examiner noted a possible severe restriction.  The Board is unable to reconcile these disparate results or rely on the private results without further medical opinion.  See 38 C.F.R. § 4.96(d)(5) (2016) (requiring that ratings be based on post-bronchodilator findings); 38 C.F.R. § 4.96(7) (2016) (requiring that where there is disparity in the results of different PFT's, the rating is to be based on the findings that an examiner finds most accurately reflect the level of disability).  Therefore, for the reasons enumerated above, the Board must remand the issue so that a new VA opinion and possible examination may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to evaluate the current severity of his service connected pulmonary disease.  The examiner should review the claims folder.

The examiner should note the apparently disparate results of the private and VA pulmonary function tests conducted on April 28 and April 29, 2015.  The examiner should opine which PFT results most accurately reflect the level of disability.

The examiner must provide reasons for any conclusions opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  

3.  If any issue on appeal remains denied, a supplemental statement of the case must be provided.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


